 Case 3:20-cv-01153-RJD Document 29 Filed 08/31/21 Page 1 of 2 Page ID #57




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

LYNN GARCIA,                                    )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )            Case No. 20-cv-1153-RJD
                                                )
LOVE’S TRAVEL STOPS & COUNTRY                   )
STORE, INC.,                                    )
                                                )
       Defendant.                               )


                                             ORDER

DALY, Magistrate Judge:

       This matter comes before the Court on the Motion to Intervene by Travelers Indemnity

Company of America (Docs. 22 and 23).               Travelers Indemnity Company of America

(“Travelers”) provided workers’ compensation benefits to Plaintiff after she was allegedly injured

on Defendant’s property. Defendant objects to the motion (Doc. 27). Plaintiff filed no response

or objection.

       The Court must allow a party to intervene pursuant to Federal Rule of Civil Procedure

24(a)(2) when the following criteria are met: 1) the motion to intervene is timely; 2) the party has

“an interest relating to the subject matter of the action”; 3) that interest may be impaired by

disposition of the action; and 4) the existing parties will not provide adequate representation of

that interest. Planned Parenthood of Wisconsin, Inc. v. Kaul, 942 F.3d 793, 797 (7th Cir. 2019)

(internal citations omitted). Here, Travelers asserts a lien for the workers’ compensation benefits

paid to or on behalf of Plaintiff. As noted by Defendant, Travelers’ Motion to Intervene does not

establish that Plaintiff cannot adequately represent Travelers’ interest. In its motion, Travelers

                                           Page 1 of 2
 Case 3:20-cv-01153-RJD Document 29 Filed 08/31/21 Page 2 of 2 Page ID #58




merely states “on information and belief, the existing parties’ adverse interests preclude them from

adequately representing the interest of Travelers.” This cursory statement is not sufficient for

Travelers to intervene as of right in this matter.

       The Court may allow a party to intervene if it “has a claim or defense that shares with the

main action a common question of law or fact” and there is independent jurisdiction. Fed. R. Civ.

P. 24(b)(1)(B); Ligas ex. Rel. Foster v. Maram, 478 F.3d 771, 775 (7th Cir. 2007). It appears that

the claims by Travelers and Plaintiff share common questions of fact. However, apart from

providing the Court with the amount in controversy ($196,704.19), Travelers provides no

information to the Court regarding whether there is independent jurisdiction over Travelers’ claim.

Without this information, the Court cannot permit Travelers to intervene in this matter.

       Having neglected to establish that the existing parties cannot adequately represent its

interests, or to establish there is independent jurisdiction over its claims, Travelers’ Motion to

Intervene is DENIED WITHOUT PREJUDICE.

IT IS SO ORDERED.

DATED: August 31, 2021


                                                     s/ Reona J. Daly
                                                     Hon. Reona J. Daly
                                                     United States Magistrate Judge




                                             Page 2 of 2
